DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered. 
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the substrate” It is suggested that the claim is amended to recite “the roofing substrate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the limitation “the roof surface” in line 11.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what is meant by “relative to the roof surface of the substrate”. Clarification is requested. Claims 12-21 all depend from claim 11 and thus, are also rendered indefinite.
Claim 22 recites “less than  wt %” which is unclear as to what amount is required by the claim.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-13, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 5,437,923).
Regarding claim 11, Kalkanoglu teaches a roof system (col. 1, lines 7-10) comprising: a substrate (col. 7, lines 22-25 or roof, col. 7, lines 29-36) and thermoplastic membrane affixed to the substrate (fiber reinforced roofing membrane, col. 7, lines 1-4 and 29-36), where the thermoplastic membrane is a planar body including a multiple ply structure (col. 7, lines 1-4), each layer in the multiple ply structure include flame retardant compounds including magnesium hydroxide and calcium carbonate (col. 5, lines 46-53) dispersed within a polyolefin-based thermoplastic resin (See Abstract, col. 4, lines 43-55). Given that the multiple ply structure encompasses any number of layers including three layers, the multiple ply structure would correspond to (i) a top layer that includes magnesium hydroxide dispersed within a polyolefin-based thermoplastic resin, (ii) an upper middle layer disposed below said top layer and including magnesium hydroxide and calcium carbonate dispersed within a thermoplastic resin, and (iii) a lower layer disposed below said upper middle layer and including magnesium hydroxide and calcium carbonate dispersed within a polyolefin-based thermoplastic resin, as presently claimed. Therefore, it would have been obvious to one of ordinary skill in the art to choose any number of layer(s), including three layers, to produce a multilayer structure with improved fire retardancy and thereby arrive at the present invention.
Regarding all limitations drawn to “roof” or “roofing”, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. roof system, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a system identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The limitations regarding “coextrudate” or “extrudate” are process limitations. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

Regarding claim 12, Kalkanoglu teaches where the roofing substrate is a roof deck or an existing membrane (col. 7, lines 31-36).
Regarding claim 13, Kalkanoglu teaches where the thermoplastic roofing membrane includes first and second opposed planar surface with one of the opposed planar surfaces being adhered to the roofing substrate (col. 7, lines 42-52).
Regarding claim 17, given that Kalkanoglu teaches each layer comprises approximately 0.1 to 27% by weight of magnesium hydroxide and approximately 0 to 27% by weight of calcium carbonate (as calculated from amounts disclosed in col. 5, lines 46-62, e.g. about 10-30 weight percent of about 1 to 90 weight percent of magnesium hydroxide = approximately 0.1 to 27 weight percent) which overlaps where (i) the top layer includes about 20 to about 50 wt %, based on the total weight of the top layer, magnesium hydroxide dispersed within the thermoplastic resin, and less than 1 wt% calcium carbonate, respectively, (ii) the upper middle layer disposed below said top layer and including about 10 to about 40 wt %, based upon the total weight of the upper middle layer, magnesium hydroxide and from about 10 to about 50 wt % based upon the total weight of the upper middle layer, calcium carbonate dispersed within the thermoplastic resin, and (iii) the lower layer disposed below said upper middle layer and including about 0.5 to about 2 wt %, based upon the total weight of the lower layer, magnesium hydroxide and from about 25 to about 75 wt % based upon the total weight of the lower layer, calcium carbonate dispersed within the thermoplastic resin, as claimed, respectively.
Regarding claim 18, given that Kalkanoglu teaches thermoplastic roofing membrane identical to that presently claimed, the thermoplastic roofing membrane would intrinsically meet the specifications of ASTM D-6878-03, absent evidence to the contrary.
Regarding claim 20, Kalkanoglu teaches where the top layer includes from about 5 to about 30 weight percent magnesium hydroxide (col. 3, lines 61-64), which overlaps the claimed range of about 30 to about 40 wt % magnesium hydroxide based upon the entire weight of the layer.
Regarding claim 21, Kalkanoglu teaches where top layer contains approximately 0 to 27% by weight of calcium carbonate (as calculated from amounts disclosed in col. 5, lines 46-62) which overlaps the claimed range of less than 0.5 wt%.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 5,437,923) in view of Di Stefano (US 2007/0281119). 
Kalkanoglu is relied upon as disclosed above.
Regarding claims 15 and 16, Kalkanoglu teaches where the substrate is a roof deck (col. 7, lines 30-32) but fails to teach where the roofing membrane is adhered to the roofing substrate through adhesive as claimed.
However, Di Stefano teaches that it is known that roof underlayment, i.e. membrane, can be adhered to a substrate of a roof deck using adhesives, including a polyurethane adhesive or a pressure-sensitive adhesive (paragraph [0038]). -4-  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use adhesive, including those claimed, to adhere the membrane to the substrate of Wang et al. and thereby arrive at the presently claimed invention. Further, the selection of a known material based on its suitability for its  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 5,437,923) in view of Douglas et al. (WO 2008/036113). 
Kalkanoglu is relied upon as disclosed above.
Regarding claim 19, Kalkanoglu teaches where the roofing membrane includes a reinforcement (col. 6, lines 65-68) but fails to explicitly disclose reinforcement disposed between said upper middle layer and said lower layer.
However, Douglas et al. teaches a multi-layer roofing membrane having co extruded bi-layer top and bottom sheets, with an intermediate scrim layer therebetween (paragraph [0031]) which corresponds to a reinforcement.
It would have been obvious to one of ordinary skill in the art to include a reinforcement disposed between upper middle layer and lower layer of Kalkanoglu in order to provided added support (Douglas et al., paragraph [0033].)
Response to Arguments
Applicant's arguments filed 02/01/22 have been fully considered but they are not persuasive. 
Applicant argues that thermoplastic roofing membranes are distinct from asphaltic-based roofing membranes which Kalkanoglu is directed toward and since the Office Action does not acknowledge this distinction, it is improper.
However, while Kalkanoglu may be directed toward a different type of roofing membrane, the fact remains Kalkanoglu meets all the claimed limitations, including roofing membrane comprising polyolefin-based thermoplastic resin and therefore, meets the claimed “thermoplastic roofing membrane”. Further, there is nothing in the claims that exclude asphalt.
Applicant further argues claim 18 recites a roofing membrane that meets the specifications of ASTM D-6878-03 which is clearly direct toward thermoplastic membranes. If the Office believes that an asphaltic-based membrane, such as the type taught by Kalkanoglu, can meet this ASTM standard, then the Applicant would welcome evidence supporting this allegation. For the record, Applicant maintains that the asphaltic membrane of Kalkanoglu cannot meet the requirements of ASTM D-6878-03.
However, while the membrane of Kalkanoglu may be asphaltic, the membrane of Kalkanoglu still meets all the claimed limitations and therefore, would meet the specifications of ASTM D-6878-03, absent evidence to the contrary. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze
Applicant argues that the terms "coextrudate," "extrudate," and "laminated" have been incorporated into claim 11 and maintains that the cited prior art does not teach or suggest a thermoplastic roofing membrane that includes a coextrudate as an upper layer that is laminated to a lower extrudate layer.
It is agreed there is no disclosure of coextrusion or extrusion in Kalkanoglu. However, given that Kalkanoglu meets all the structural requirements of the claims, there is no difference between the final product of the prior art and that presently claimed, absent evidence of criticality regarding the presently claimed process. Applicant has not shown there exists a structural difference between the product of the prior art and that presently claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787